     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 1 of 7



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    CHRISTIAN D. WALKER,                             Case No. 2:04-cv-00929-KJD-PAL
12                       Petitioner,                   ORDER
13           v.
14    E.K. MCDANIEL, et al.,
15                       Respondents.
16

17   I.     Introduction

18          This is a closed habeas corpus action under 28 U.S.C. § 2254. Petitioner, Christian

19   Walker, has filed a proper-person document that the clerk of the court has docketed as three

20   motions. First is a motion for relief from the judgment under Rule 60(b) of the Federal Rules of

21   Civil Procedure. ECF No. 96. Respondents oppose the motion. ECF No. 101. Second is a

22   motion for appointment of counsel. ECF No. 97. Respondents oppose the motion. ECF No. 102.

23   Third is a motion for leave to file an amended petition. ECF No. 98. Respondents oppose the

24   motion. ECF No. 103. Walker has filed a combined reply. ECF No. 104. The court finds that

25   Walker has not demonstrated that he is entitled to relief from the judgment, and the court denies

26   the Rule 60(b) motion. The denials of the other two motions necessarily follow.

27

28
                                                       1
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 2 of 7



 1   II.    Procedural History

 2          A.      State-court proceedings

 3          Timeliness of this action under the one-year limit of 28 U.S.C. § 2244(d)(1) always has

 4   been the issue. Walker was convicted in state district court of attempted murder with the use of a

 5   deadly weapon. Ex. 85 (ECF No. 60-19) (amended judgment). He appealed, and the Nevada

 6   Supreme Court dismissed the appeal on June 21, 1999. Ex. 87 (ECF No. 60-21). The time to

 7   petition the Supreme Court of the United States for a writ of certiorari expired on September 20,

 8   1999. Sup. Ct. R. 13(1). For the purposes of 28 U.S.C. § 2244(d)(1)(A), his judgment of

 9   conviction became final that day.

10          Walker argued that he did not know about the conclusion of his direct appeal until much

11   later. In its order of March 21, 2005, the court determined that the latest that Walker could have

12   learned of the conclusion of the direct appeal was August 13, 2001, when the state district court

13   appointed counsel to represent Walker in post-conviction proceedings. ECF No. 20 at 3. Under

14   28 U.S.C. § 2244(d)(1)(D), the one-year period of limitation would have started the next day,

15   August 14, 2001.

16          A properly filed state post-conviction habeas corpus petition tolls the one-year limit. 28

17   U.S.C. § 2244(d)(2). However, Walker had nothing pending in state court for the next year. The

18   federal one-year limit of § 2244(d)(1) expired at the end of August 13, 2002.

19          Walker filed a counseled first post-conviction habeas corpus petition in the state district

20   court on July 14, 2003. Ex. 93 (ECF No. 60-27). The state district court denied the petition as
21   untimely under Nev. Rev. Stat. § 34.726(1) on October 6, 2003. Ex. 97 (ECF No. 60-31).

22   Walker appealed, and the Nevada Supreme Court affirmed on March 5, 2004. Ex. 108 (ECF No.

23   60-42). Remittitur issued on March 30, 2004. Ex. 109 (ECF No. 60-43).

24          The first state petition did not toll the federal one-year limit under § 2244(d)(2) because

25   that limit already had expired. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003).

26          On November 7, 2007, Walker filed a second post-conviction habeas corpus petition in
27   the state district court. Ex. 110 (ECF No. 60-44). The state district court denied the petition on

28   its merits. Ex. 127 (ECF No. 61-2). Walker appealed. The Nevada Supreme Court reversed and
                                                       2
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 3 of 7



 1   remanded because the state district court had not considered whether the petition was

 2   procedurally defaulted. Ex. 138 (ECF No. 61-13). The state district court then determined that

 3   the petition was procedurally defaulted. Ex. 150 (ECF No. 61-25). Walker appealed. On July

 4   15, 2010, the Nevada Supreme Court concluded that the petition was untimely under Nev. Rev.

 5   Stat. § 34.726(1), successive for claims already raised under Nev. Rev. Stat. § 34.810(1)(b),

 6   abusive of the writ for claims raised for the first time under Nev. Rev. Stat. § 34.810(2), and

 7   barred by laches under Nev. Rev. Stat. § 34.800. Ex. 168 at 1-2 (ECF No. 61-43 at 2-3). The

 8   Nevada Supreme Court also concluded that Walker had not shown either good cause or actual

 9   innocence to excuse the procedural default. Id. at 2-4 (ECF No. 61-43 at 3-5). Remittitur issued

10   on August 10, 2010. Ex. 169 (ECF No. 61-44).

11             The second state petition did not toll the federal one-year limit under § 2244(d)(2) because

12   that limit already had expired. Ferguson, 321 F.3d at 823.

13             B.     Federal-court proceedings

14             On July 2, 2004, before Walker filed his second state petition, this court received his

15   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 8. On March 21,

16   2005, the court dismissed the petition as untimely. ECF No. 20. The court held that equitable

17   tolling was not available for post-conviction counsel's failure to take the federal one-year limit

18   into account. Id. at 3 (citing Miranda v. Castro, 292 F.3d 1063, 1066-68 (9th Cir. 2002); Frye v.

19   Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001)). After the court issued this decision, the Supreme

20   Court confirmed the Ninth Circuit's rulings. The Court held, "Attorney miscalculation is simply
21   not sufficient to warrant equitable tolling, particularly in the postconviction context where

22   prisoners have no constitutional right to counsel." Lawrence v. Florida, 549 U.S. 327, 336-37

23   (2007). The court also rejected Walker's argument that he was actually innocent. ECF No. 20 at

24   4-5.

25             Walker appealed. The Ninth Circuit affirmed this court's ruling on no equitable tolling

26   due to post-conviction counsel's miscalculation. ECF No. 41 at 2-3. The Ninth Circuit vacated
27   this court's ruling on actual innocence and remanded for an evidentiary hearing on that issue. Id.

28   at 3-6.
                                                          3
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 4 of 7



 1          This court held an evidentiary hearing. After the hearing, the court ruled that Walker had

 2   not demonstrated actual innocence. ECF No. 80. Walker appealed. The Ninth Circuit affirmed

 3   this court's decision. ECF No. 89. The Ninth Circuit then denied Walker's petition for rehearing

 4   and rejected his suggestion for rehearing en banc. ECF No. 90. Walker then petitioned the

 5   Supreme Court of the United States for a writ of certiorari. ECF No. 94. The Supreme Court

 6   denied that petition on October 1, 2018. ECF No. 95.

 7          Walker filed the three motions currently at issue on December 5, 2019.

 8   III.   Legal Standard

 9          A Rule 60(b)(6) motion requires extraordinary circumstances, which rarely will occur in

10   the context of habeas corpus. Gonzalez v. Crosby, 545 U.S. 524, 535 (2005).

11          Walker bases his argument upon an incorrect belief that this court dismissed this action as

12   procedurally defaulted, and then upon two Supreme Court cases that outlined how a person can

13   gain relief from procedural default.

14          A federal court will not review a claim for habeas corpus relief if the decision of the state

15   court regarding that claim rested on a state-law ground that is independent of the federal question

16   and adequate to support the judgment. Coleman v. Thompson, 501 U.S. 722, 730-31 (1991).

17          In all cases in which a state prisoner has defaulted his federal claims in state court
            pursuant to an independent and adequate state procedural rule, federal habeas
18          review of the claims is barred unless the prisoner can demonstrate cause for the
            default and actual prejudice as a result of the alleged violation of federal law, or
19          demonstrate that failure to consider the claims will result in a fundamental
            miscarriage of justice.
20
21   Id. at 750; see also Murray v. Carrier, 477 U.S. 478, 485 (1986). This is known as a procedural

22   default.

23          Coleman also held that the ineffective assistance of post-conviction counsel is not cause to

24   excuse the procedural default of a claim. 501 U.S. at 752-53. Coleman left open the question of

25   whether ineffective assistance of state post-conviction counsel could be good cause to excuse a

26   procedural default of a claim of ineffective assistance of trial counsel, when state law requires a
27   person to raise such a claim in state post-conviction proceedings and not on direct appeal. Id. at

28   755.
                                                        4
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 5 of 7



 1          The Supreme Court answered that question in Martinez v. Ryan, 566 U.S. 1 (2012). It

 2   held that when state law requires a person to raise a claim of ineffective assistance of trial counsel

 3   in post-conviction proceedings, the person can establish good cause to excuse the procedural

 4   default of such a claim by showing (1) either the absence of counsel in initial state post-

 5   conviction proceedings or the ineffective assistance of counsel in initial state post-conviction

 6   proceedings and (2) that the claim of ineffective assistance of trial counsel is substantial. Id. at

 7   14. The Supreme Court then extended Martinez to states in which, as a practical matter, a

 8   petitioner will need to raise a claim of ineffective assistance of trial counsel in post-conviction

 9   proceedings. Trevino v. Thaler, 569 U.S. 413 (2013). The Supreme Court later reinforced that

10   Martinez applies only to procedurally defaulted claims of ineffective assistance of trial counsel,

11   and not to other claims. Davila v. Davis, 137 S. Ct. 2058 (2017).

12          Buck v. Davis, 137 S. Ct. 759 (2017), involved a Rule 60(b)(6) motion to gain relief from

13   a judgment to present a Martinez argument. To summarize briefly, in Texas state court Buck was

14   convicted of murder and sentenced to death. Id. at 769. Texas, as a practical matter, required

15   Buck to raise his claims of ineffective assistance of trial counsel in state post-conviction

16   proceedings. Id. at 771. Buck had a substantial claim of ineffective assistance of trial counsel.

17   In the initial state post-conviction proceedings, Buck did not raise that claim. Id. at 769. In a

18   subsequent state post-conviction proceeding, Buck tried to raise the claim, but the state court

19   ruled that it was barred because he could have raised it in the initial proceeding. Id. at 770. In

20   § 2254 habeas corpus proceedings, the federal court ruled that the claim was procedurally
21   defaulted. Id. at 770-71. Then the Supreme Court decided Martinez and Trevino. Id. at 771.

22   Buck filed a Rule 60(b)(6) motion, which the federal district court denied. Id. at 771-72. The

23   court of appeals denied a certificate of appealability. Id. at 772-73. The Supreme Court held that

24   extraordinary circumstances existed to grant relief and that the respondents had waived any

25   argument that Martinez and Trevino did not apply retroactively. Id. at 778-80.

26   IV.    Discussion
27          Turning to this case, the court finds that extraordinary circumstances do not exist.

28   Walker's argument is flawed from the start. Respondents did not move to dismiss the action
                                                         5
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 6 of 7



 1   because it was procedurally defaulted, but because it was untimely under 28 U.S.C. § 2244(d)(1).

 2   ECF No. 11. The court agreed. No procedural default occurred in this case. The court did not

 3   dismiss the action because a state-law reason, adequate and independent of federal law, barred

 4   relief in the state courts. The court dismissed this action because the action was untimely under

 5   28 U.S.C. § 2244(d)(1), a federal statute. ECF No. 20.

 6          Walker tries to apply Martinez where it is inapplicable. Martinez applies only when the

 7   ineffective assistance of state post-conviction counsel, or the absence of that counsel, caused the

 8   procedural default of a substantial claim of ineffective assistance of trial counsel. 566 U.S. at 14.

 9   First, Walker argues that this petition was untimely because of the ineffective assistance of state

10   post-conviction counsel. However, Martinez does not apply to untimely federal habeas corpus

11   petitions. Second, Walker then argues that his federal habeas corpus counsel provided ineffective

12   assistance because that counsel did not argue the ineffective assistance of state post-conviction

13   counsel. However, Martinez does not apply to arguments that federal habeas corpus counsel

14   provided ineffective assistance. Martinez simply has no applicability to the reasons why this

15   court dismissed this action.

16          Buck v. Davis, which Walker argues vigorously to support his motion, also becomes

17   inapplicable. This case had no procedural default of a substantial claim of ineffective assistance

18   of trial counsel, which meant that Martinez is inapplicable. The extraordinary circumstances that

19   justified relief from the judgment under Rule 60(b)(6) in Buck do not exist in this case.

20          What remains are Walker's arguments for equitable tolling that the court rejected and that
21   the court of appeals affirmed. The court decided that equitable tolling was not available for state

22   post-conviction counsel's failure to take the federal filing deadline into account. ECF No. 20 at 3.

23   Subsequently, the Supreme Court held that attorney miscalculation of a filing deadline is not a

24   good reason for equitable tolling, thus confirming this court's decision. Lawrence, 549 U.S. at

25   336-37. The court also decided that Walker had not demonstrated actual innocence. ECF No. 80.

26   Walker does not make any argument regarding that decision. Consequently, no extraordinary
27   circumstances exist to give Walker relief from the judgment. The court denies Walker's Rule

28   60(b)(6) motion.
                                                        6
     Case 2:04-cv-00929-KJD-PAL Document 105 Filed 09/02/20 Page 7 of 7



 1           Reasonable jurists would not find this decision to be debatable or wrong, and the court

 2   will not issue a certificate of appealability.

 3           Respondents have argued that the motion is untimely under Rule 60(c)(1), which requires

 4   a person to file a Rule 60(b)(6) motion within a reasonable time. The court will not address that

 5   argument because the motion's lack of merit was clear.

 6           With the denial of the Rule 60(b)(6) motion, the court necessarily denies Walker's other

 7   two motions. Because the court is not reopening the action, the court will neither appoint new

 8   counsel to represent Walker nor grant him leave to file an amended petition.

 9   V.      Conclusion

10           IT THEREFORE IS ORDERED that petitioner's motion for relief from the judgment

11   (ECF No. 96) is DENIED.

12           IT FURTHER IS ORDERED that petitioner's motion for appointment of counsel (ECF

13   No. 97) is DENIED.

14           IT FURTHER IS ORDERED that petitioner's motion for leave to file an amended petition

15   (ECF No. 98) is DENIED.

16           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

17           DATED: September 1, 2020
18                                                               ______________________________
                                                                 KENT J. DAWSON
19                                                               United States District Judge
20
21

22

23

24

25

26
27

28
                                                       7
